Citation Nr: 0634605	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-34 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1. The veteran's bilateral hearing loss, first manifested 
many years after service, is not related to his military 
service.

2. The veteran's tinnitus, first manifested many years after 
service, is not related to his military service. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2006).

2. Tinnitus was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred therein. 38 U.S.C.A. 
§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service, 
and for some disorders, hearing loss and tinnitus, service 
connection may be presumed if manifested to a compensable 
degree within the first post-service year.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  Generally, service connection requires: 
(1) existence of a current disability; (2) existence of the 
disease or injury in service; and (3) a nexus between the 
current disability and any injury or disease incurred in 
service. See, e.g., Pond v. West, 12 Vet. App. 341 (1999).  
Service connection may also be granted for a disease 
diagnosed after discharge when the evidence indicates it was 
incurred in service.  38 C.F.R. § 3.303(d).

Bilateral Hearing Loss and Tinnitus

Special regulations exist to establish whether hearing loss 
is a disability for the purposes of service connection.  
Hearing loss is a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  38 
C.F.R. § 3.385.

At the hearing before the undersigned in September 2006, the 
veteran testified that he was exposed to gun fire while 
stationed in Japan.  He contends that his Colonel fired a M1 
rifle on the rifle range that caused his hearing loss.  He 
also testified that when his company was not firing on the 
rifle range, he was exposed to gun fire while flagging scores 
in pits.  He stated that he was not exposed to excessive 
noise either before or after service.

Since the veteran is not alleging an inservice combat injury, 
38 U.S.C.A. § 1154(b) (lay evidence compatible with 
conditions of service can establish an inservice combat 
injury) does not apply.

The veteran's DD214 indicates that the veteran was a 
personnel clerk while in service.  The record does not show 
that the veteran had bilateral hearing loss or tinnitus in 
service or within the first post service year. At separation 
in September 1952, there was no indication of hearing loss, 
hearing problems or tinnitus.  The first evidence of 
bilateral hearing loss was reported in January 2004 pursuant 
to a private audiological examination.  The examiner found 
mild to severe bilateral sensorineural hearing loss.  The 
report reflects that the veteran met the criteria for a 
finding of hearing loss by VA standards. 38 C.F.R. § 3.385.  
Tinnitus was not mentioned.

The veteran underwent VA audiological testing and evaluation 
in January 2004 as well.  On the authorized VA audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
65
70
LEFT
55
50
60
70
70

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 78 percent in the left ear.

There is nothing in the record to show a nexus between the 
current bilateral hearing loss or tinnitus and service.  The 
VA examiner reviewed the veteran's case file at the time of 
the above audiological examination in January 2004.  It was 
his professional opinion that it was a medical certainty that 
hearing loss was not due to acoustic trauma, hazardous noise 
exposure, or other events while in service.  He also reported 
a finding of tinnitus.  It was also his opinion that it was 
less likely as not that the complaint of subjective tinnitus 
was due to acoustic trauma, hazardous noise exposure, or 
other events while in service.  These opinions stand 
uncontradicted in the record. As such, the claims must be 
denied.  Since a showing of a nexus between the currently 
diagnosed hearing loss and tinnitus and the veteran's 
military service has not been shown, the claims must fail.

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2006).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio  v.  Principi, 16 
Vet. App. 183 (2002).  

Neither the veteran nor his representative has alleged any 
deficiency in the duties to notify or to assist the claimant.  
Shortly after the veteran filed his claim in November 2003, 
the RO sent a notice letter to the veteran in December 2003.  
The December notice was sent before the rating decision in 
March 2004.  Moreover, the December 2003, letter addressed 
the issues of service connection for bilateral hearing loss 
and tinnitus, and told the veteran what VA would do and what 
information he should provide to VA.  The notice letter has 
met all of the above stated notice requirements of 
Quartuccio.  

The section 5103(a) notice did not, however, address what 
evidence was needed with respect to the disability rating 
criteria or the effective date for service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  This veteran was not harmed by this, however, 
because service connection is denied, rendering moot the 
issues relating to rating criteria and the effective date of 
an award.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined.  He 
has submitted evidence to support his claim and has not 
identified any records which could be pertinent to his claim 
that have not been obtained.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


ORDER

Service connection for bilateral defective hearing is denied.

Service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


